Exhibit 10.2

 

GROUND LEASE AGREEMENT

 

THIS GROUND LEASE AGREEMENT (this “Lease”), is made and entered into effective
as of the 31st day of July, 2018 (the “Effective Date”), by and among HTH
DIAMOND HILLCREST LAND LLC, a Texas limited liability company (“Landlord”), and
SPC PARK PLAZA PARTNERS LLC, a Texas limited liability company (“SPC CO-OWNER”),
as to an undivided 50% leasehold interest, HTH HILLCREST PROJECT LLC, a Texas
limited liability company (“HILLTOP CO-OWNER”), as to an undivided 25% leasehold
interest, and DIAMOND HILLCREST, LLC, a Texas limited liability company (“FORD
CO-OWNER”), as to an undivided 25% leasehold interest, (SPC Co-Owner, Hilltop
Co-Owner and Ford Co-Owner being collectively referred to herein as (“Tenant”)
and being individually referred to herein as a “Tenant Co-Owner”).

 

WITNESSETH:

 

Subject to the terms, provisions and conditions of this Lease, and each in
consideration of the duties, covenants and obligations of the other hereunder,
Landlord does hereby lease, demise and let unto Tenant and Tenant does hereby
lease from Landlord the Land, as such term is hereinbelow defined (the Land and
Landlord’s interest, if any, in any improvements now or hereafter constructed
thereon are hereinafter referred to collectively as the “Premises”).  Landlord
acknowledges and agrees that prior to the date hereof, Strode Property Company,
an affiliate of the Tenant, has commenced and continues to undertake site
planning and construction planning services on the Land, which include, but are
not limited to, demolition of existing improvements, site grading and clearing,
platting, permitting, termination of existing utilities, and planning related to
the commencement of permanent building improvements (collectively, the “Existing
Improvements”).  Landlord does not and shall not have any vested ownership
rights in and to such Existing Improvements which have been performed and
installed by Strode Property Company in, under and to the Land.  Such rights
relating to the Existing Improvements have been assigned and conveyed to Tenant
(the “SPC Assigned Rights”), and Tenant hereby expressly subjects such SPC
Assigned Rights to the terms of this Lease as part of the “Premises”. 
Landlord’s fee title in and to such Existing Improvements and SPC Assigned
Rights shall automatically become vested upon the expiration or earlier
termination of this Lease.

 

ARTICLE I.

 

CERTAIN DEFINITIONS

 

For purposes of this Lease, the following terms shall have the meanings
respectively indicated:

 

1.1                               “Affiliate” of Tenant means: (i) any entity
controlled by, controlling or under joint control with a Tenant Co-Owner or any
Tenant Co-Owner’s partners, members or shareholders; (ii) any entity which is
owned in whole or in part, by a Tenant Co-Owner or Tenant Co-Owner’s partners,
members or shareholders; or (iii) any entity which is the successor by merger or
otherwise to all or substantially all of a Tenant Co-Owner’s assets used in
connection with a Tenant Co-Owner’s business operations at the Premises and
liabilities including, but not

 

1

--------------------------------------------------------------------------------


 

limited to, any merger or acquisition pursuant to any public offering or
reorganization to obtain financing and/or growth capital.

 

1.2                               “Annual Rent” means One Million Eight Hundred
Thousand and No/100 Dollars ($1,800,000) for the first Lease Year, commencing on
the first day of the first full calendar month occurring eighteen (18) months
after the Effective Date (the “Rent Commencement Date”), and thereafter, Annual
Rent shall increase on January 1st of each succeeding calendar year, beginning
on January 1st of the calendar year following the Rent Commencement Date, by one
percent (1%) in excess of the Annual Rent paid for each prior Lease Year, until
the expiration of the Term.  A Schedule of the amounts of Annual Rent is set
forth on Exhibit “D” attached hereto.

 

1.3                               “Business Days” means any week day (but not
any Saturday or Sunday) other than New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving and Christmas Day.

 

1.4                               “Bylaws” means the by-laws of the Master
Association.

 

1.5                               “Commencement Date” means the Effective Date,
which is the same date Landlord acquired title to the Land.

 

1.6                               “Common Elements” means the common areas and
facilities of the Condominium as defined in Section 1.1 of the Condominium
Declaration.

 

1.7                               “Condominium” means the condominium regime
that has been created pursuant to the Condominium Documents and covers Tenant’s
leasehold interest in the Premises as provided in this Lease.

 

1.8                               “Condominium Declaration” means the Master
Condominium Declaration for Hilltop Plaza Condominium dated of even date
herewith, and recorded in the Official Public Records.

 

1.9                               “Condominium Documents” means the Condominium
Declaration, the Bylaws, the Rules and Regulations and any amendments thereto.

 

1.10                        “Condominium Statute” means the Uniform Condominium
Act, Texas Property Code, Chapter 82, Section 82.001 et seq., as amended from
time to time.

 

1.11                        “Construction Loan Agreement” means that certain
Construction Loan Agreement between Comerica Bank, as lender, and Tenant, as
borrower, dated contemporaneously herewith.

 

1.12                        “Joint Obligations” means all obligations,
covenants, agreements, terms or conditions contained in this Lease other than
the Several Obligations, which shall be joint and several obligations of the
Unit Owners.

 

2

--------------------------------------------------------------------------------


 

1.13                        “Land” means that certain tract or parcel of land
lying and being situated in Dallas County, Texas, which land is described in
Exhibit “A” attached hereto and made a part hereof for all purposes.

 

1.14                        “Lease Year” means a period of one calendar year;
provided, however, the first Lease Year shall commence at 11:59 p.m. on the
Commencement Date and shall end at midnight on December 31 of the year following
the year in which the Commencement Date occurs.

 

1.15                        “Leasehold Estate” means Tenant’s interest in the
Premises created pursuant to this Lease.

 

1.16                        “Master Association” means Hilltop Plaza Owners
Association, a Texas nonprofit corporation, created for the purposes and
possessing the rights, powers, authority and obligations set forth in the
Condominium Documents.

 

1.17                        “Official Public Records” means the records of the
Dallas County Clerk in Dallas, Dallas County, Texas.

 

1.18                        “Person” means any individual, corporation,
partnership, limited partnership, limited liability partnership, limited
liability company, joint venture, estate, trust, unincorporated association, any
other legal entity, and any fiduciary acting in such capacity on behalf of any
of the foregoing.

 

1.19                        “Proportionate Interest” shall equal, with respect
to each Unit, the percentage of interest in the undivided ownership of the
Common Elements which is appurtenant thereto.

 

1.20                        “Rules and Regulations” means the rules and
regulations of the Master Association, as amended from time to time, relating to
the appearance, use and occupancy of the Units.

 

1.21                        “Several Obligations” means (a) the payment of Rent
and related reporting requirements required by this Lease, (b) the payment of
taxes and Impositions, (c) the indemnity obligations contained in Article VII of
this Lease to the extent attributable to a single Unit, (d) the surrender or
holdover of an individual Unit under Article XIII of this Lease, (e) casualty or
condemnation affecting a single Unit under Article XVII or XVIII of this Lease,
(f) transfers by owners of a single Unit under this Lease, (g) violation of any
applicable laws to the extent attributable to a single Unit, or (h) liability
for liquidated damages under this Lease, all of which shall be the several (and
not joint) obligations of each Owner.

 

1.22                        “Subtenants” means all persons or other entities
occupying any portion of the Premises as a subtenant of Tenant and their
subtenants pursuant to a Sublease (herein so called) of any portion of the
Premises, including the building improvements located thereon.

 

1.23                        “Unit” means a unit of the Condominium.

 

1.24                        “Unit Owner’s Share” means, with respect to each
Unit, that percentage which is equal to the Proportionate Interest for such
Unit.

 

3

--------------------------------------------------------------------------------


 

1.25                        “Unit Owners” means the person(s) holding title to a
Unit as shown by the Official Public Records.

 

ARTICLE II.

 

COMMENCEMENT, TERM AND OPTIONS

 

2.1                               Term.  This Lease will continue in full force
and effect for a term (the “Term”) of ninety-nine (99) Lease Years, commencing
on the Effective Date; and ending on the date which is ninety-nine (99) Lease
Years later, unless such Term is sooner terminated as hereinafter provided.

 

ARTICLE III.

 

RENT

 

3.1                               Annual Rent.  Commencing on the Rent
Commencement Date, and continuing thereafter for each Lease Year of the Term,
Tenant agrees to pay the applicable Annual Rent as herein provided, in lawful
money of the United States of America, without deduction or offset, prior notice
or demand, and at such place or places as Landlord may from time to time
designate.  Tenant shall pay such rent monthly in advance on or before the first
day of each month in an amount equal to one-twelfth (1/12) of the applicable
Annual Rent.  A schedule of Annual Rent payments is set forth on Exhibit “D”
attached hereto.

 

3.2                               Late Charge; Interest.  In the event that
Tenant shall fail to pay: (i) any portion of any installment of Annual Rent on
or before the day which is five (5) days after the day on which such installment
is due, there shall be added to such unpaid amount a late charge of five percent
(5%) of the amount owed, in order to compensate Landlord for the extra
administrative expenses incurred in collecting delinquent accounts. In addition,
from and after the date which is ten (10) days after the due date the total
amount then due shall bear interest at the rate (the “Default Rate”) which is
lesser of: (a) fifteen percent (15%) or (b) the highest lawful rate, until paid.
The parties hereto stipulate and agree that Landlord will incur additional
expenses in collecting any delinquent payments and the late charges provided for
herein are intended to compensate Landlord for overhead and other expenses
likely to be incurred in collecting delinquent accounts. The parties further
stipulate and agree that the late charges are not “interest” and it is not the
intent of the parties to contract for, charge or receive interest in excess of
the maximum lawful amount.

 

3.3                               Additional Rent.  It is understood and agreed
this Lease is “triple net”, and Landlord shall have no payment obligations
whatsoever nor shall Landlord have any duty, obligation or liability to
maintain, repair or improve all of any portion of the Premises.  All
Impositions, including real estate taxes, other taxes, insurance premiums,
franchise and margin taxes, and all sums, liabilities, obligations, and other
amounts which Tenant is required to pay or discharge pursuant to this Lease, in
addition to Annual Rent, together with any interest, penalty, or other sum which
may be added for late payment thereof, shall constitute additional rent
hereunder (“Additional Rent”). So long as Tenant is not then in default
hereunder, Tenant may pay Additional Rent directly to the person entitled
thereto.  Annual Rent and Additional Rent are

 

4

--------------------------------------------------------------------------------


 

sometimes collectively referred to in this Lease as “rent”.  For avoidance of
doubt, Tenant’s obligation to pay Additional Rent commences on the Effective
Date.

 

3.4                               Place and Manner of Payment.  Subject to the
further provisions hereof, the rent and any other sums due and owing by Tenant
to Landlord hereunder shall be payable to Landlord or its designee at the
original or changed address of Landlord set forth in Section 20.1 hereof or to
such other person at such address as Landlord may designate from time to time in
writing.

 

3.5                               Payments to Assignees and Third Parties.

 

(a)                                 If Landlord’s interest in this Lease shall
be assigned to a third party or if any sum accrued or to accrue hereunder shall
ever be assigned or if any third party other than Landlord shall ever be
entitled to collect such sum, then in any such event written notice shall be
given by Landlord to Tenant within thirty (30) days after such assignment.

 

(b)                                 If Landlord’s interest in this Lease shall
be owned by more than one person, firm, corporation or entity, such parties
shall arrange among themselves for the joint execution of a notice specifying
one (1) party or agent and an address therefor for the receipt of notices to
Landlord under this Lease and to which all payments to Landlord under this Lease
shall be made, and notices delivered and payments made by Tenant in accordance
with such executed notice shall constitute notice and payment to all parties
included within the term “Landlord”.

 

ARTICLE IV.

 

DELIVERY OF THE PREMISES

 

4.1                               DELIVERY OF THE PREMISES.  TENANT HEREBY
ACCEPTS THE PREMISES FROM LANDLORD IN ITS “AS IS”, “WHERE IS” CONDITION WITHOUT
ANY REPRESENTATION OR WARRANTY BY LANDLORD OR ANY OF ITS EMPLOYEES OR AGENTS,
AND “WITH ALL FAULTS”. THE EXECUTION OF THIS LEASE BY TENANT SHALL BE PRIMA
FACIE EVIDENCE THAT TENANT HAS INSPECTED THE PREMISES AND IS OR WILL BE
THOROUGHLY FAMILIAR WITH ITS CONDITION, AND TENANT HEREBY ACCEPTS THE PREMISES
AS BEING IN GOOD AND SATISFACTORY CONDITION AND SUITABLE FOR TENANT’S INTENDED
PURPOSES.  THE PROVISIONS OF THIS ARTICLE IV HAVE BEEN NEGOTIATED AND ARE
INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION BY LANDLORD OF, AND TENANT DOES
HEREBY DISCLAIM, ANY AND ALL WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WHETHER
ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANOTHER LAW NOW OR HEREAFTER
IN EFFECT OR OTHERWISE.

 

4.2                               Zoning, Easements and Dedications.  From time
to time throughout the term of this Lease, Landlord shall, upon the request of
Tenant (but subject to Section 4.4 hereof), execute such consents,
authorizations, applications, plats, requests, dedications, easements and other
documents and instruments as may be reasonable and necessary or desirable in
connection with Tenant’s development and/or leasing of the Premises, including,
without limitation, utility

 

5

--------------------------------------------------------------------------------


 

easements, site plans, platting instruments and other documents or instruments,
in forms approved by Landlord, as may be required by the City of University Park
or any Major Subtenant (as hereinafter defined); provided, however, the Land
shall not be rezoned or replatted without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed. 
Tenant shall bear all expenses with respect to the matters described in this
Section 4.2 and in no event shall Landlord be required to incur any expense
(other than a reasonable amount of fees of its own counsel incurred in
connection with the review of the documents and instruments submitted to
Landlord in compliance with the terms of this Section 4.2), or undertake any
development or construction obligation.

 

4.3                               Restrictions.  At the written request of
Tenant (but subject to Section 4.4 hereof), Landlord shall, from time to time,
execute and deliver or join in the execution and delivery of such documents as
are reasonable and appropriate, in forms approved by Landlord, necessary or
required to impose on the Premises such covenants, conditions and restrictions
providing for, inter alia, exclusive uses of the Premises, or any part thereof,
the establishment of common and parking areas, the establishment of party walls,
replatting of the Land, and provisions for the enlargement of the common and
parking areas by the establishment of mutual and reciprocal parking rights and
the rights of ingress and egress, and other like matters, for the purpose of the
orderly development and operation of the Premises.  All matters, agreements,
restrictions and ordinances which affect the Land shall be subject to the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

4.4                               Extent of Landlord’s Obligation. 
Notwithstanding anything in Section 4.2 and Section 4.3 to the contrary,
Landlord’s obligations thereunder will be limited to the execution and delivery
or the joinder in the execution and delivery of such documents and instruments
as may be necessary to grant and create “Typical Easements and Restrictions” (as
hereinafter defined) for “Major Subtenants” (as hereinafter defined) and
otherwise reasonably cooperate with Tenant to accommodate Major Subtenants. As
to Subtenants who are not Major Subtenants, Landlord will reasonably consider
such easements, dedications, restrictions, covenants and other conditions as may
be necessary for or requested by such Subtenants and agrees to execute and
deliver or join in the execution and delivery of same to the extent approved by
Landlord, such approval not to be unreasonably withheld or delayed. Landlord’s
cooperation shall not, however, require Landlord to incur any expense (other
than a reasonable amount fees of its own counsel incurred in connection with the
review of the documents and instruments submitted to Landlord in compliance with
the terms of this Section 4.4) or undertake any development or construction
obligation.  As used above, the term “Typical Easements and Restrictions” shall
mean such easements, dedications, restrictions, covenants, non-disturbance
agreements and conditions as are typically required by a National or Regional
User (as defined in Section 11.4 below) for the lease and occupancy of space and
the operation of its business in a multi-tenant first-class office, retail and
restaurant project, which may include, but not be limited to, use and/or product
exclusives, use and/or product radius restrictions, parking restrictions, access
and/or service drive restrictions, building height restrictions, building area
restrictions, signage restrictions, and other such matters as contemplated in
Section 4.3 above; provided, however, in no event shall any of such easements,
dedications, restrictions, covenants or conditions affect or burden any land
other than the Premises.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V.

 

INDEPENDENT COVENANTS

 

5.1                               It is the intention of the parties hereto that
the obligations of Tenant hereunder shall be separate and independent covenants
and agreements, that the Annual Rent and all other sums payable by Tenant
hereunder shall continue to be payable in all events and that the obligations of
Tenant hereunder shall continue unaffected.

 

ARTICLE VI.

 

USE

 

6.1                               Permitted Uses.  The Premises may be used and
occupied by Tenant (and its permitted assignees and Subtenants) solely for the
demolition of the existing improvements and the construction, operation and
maintenance thereon of office operations, retail businesses, restaurants,
financial institutions, professional offices and related facilities common to
first class commercial developments in the Dallas-Fort Worth metroplex, and for
common areas relating and necessary to the operation of the foregoing, including
a parking garage facility; provided, however, notwithstanding anything in this
Lease to the contrary, Tenant shall not use or permit the Premises or any part
thereof to be used for any use proscribed on Exhibit “B” attached hereto and
made a part hereof for all purposes, without Landlord’s prior written consent,
which consent may be withheld in Landlord’s sole and absolute discretion
(collectively, the “Prohibited Uses”).

 

6.2                               Intentionally Deleted.

 

6.3                               Compliance with Laws; Indemnity.  Tenant
shall, at Tenant’s sole cost and expense, promptly observe and comply with
(i) all present and future laws (including, without limitation, environmental
laws), ordinances, statutes, codes, requirements, orders, directions, rules and
regulations of all federal, state, county and municipal governments and of all
other governmental authorities having or claiming jurisdiction over the Premises
or any appurtenances thereto or any part thereof, and of all the respective
departments, bureaus and officials of any such authorities (collectively
“Laws”), and (ii) the requirements and regulations of the Board of Fire
Underwriters or any other body exercising similar functions, and of all
insurance companies issuing policies covering the Premises or any part thereof
(collectively, “Regulations”) applicable to the use, condition, structure or
occupancy of the Premises, including, without limitation, Laws relating to the
environment, persons with disabilities, construction and occupational health and
safety.  Tenant must comply with the Laws and Regulations regardless of
(a) whether the Laws or Regulations are in force at the commencement of the Term
of this Lease or may in the future be passed, enacted or directed, and
(b) whether compliance with such Laws and Regulations shall require structural
or extraordinary alterations or additions, repairs or replacements to the
Premises or any part thereof.  Without limiting the generality of the foregoing,
Tenant must also procure, at Tenant’s sole cost and expense, each and every
permit, license, certificate or other authorization required in connection with
any building(s) or improvement(s) now or hereafter erected on the Premises or
any part thereof, as well as any and

 

7

--------------------------------------------------------------------------------


 

all licenses and permits required for Tenant’s intended use upon the Premises
(collectively the “Permits”).

 

6.4                               Americans with Disabilities Act. 
Notwithstanding any other provisions of this Lease to the contrary, Tenant must
comply with the Americans With Disabilities Act, as it now exists and as it may
hereafter be amended and any other accessibility Laws or Regulations as they may
hereafter be amended (collectively, “ADA”) with regard to the Premises and
Tenant’s use thereof.  Landlord is not responsible for compliance with the ADA
with respect to the Premises, including the design or construction of any
buildings or improvements on the Premises.

 

ARTICLE VII.

 

INDEMNITY

 

7.1                               Tenant shall indemnify, protect and save
Landlord and Landlord’s successors and assigns, partners, shareholders,
trustees, directors, agents, contractors, employees and officers (collectively,
the “Indemnified Parties”) harmless from and against, and shall reimburse such
parties for, all liabilities, obligations, losses, claims, damages, fines,
penalties, costs, charges, judgments and expenses, including, without
limitation, reasonable attorneys’ fees and expenses which may be imposed upon or
incurred or paid by or asserted against such Indemnified Parties by reason of or
in connection with any of the following occurring during the Term of this Lease
and any time thereafter Tenant, successors and/or assigns of Tenant retains
possession of the Premises or any part thereof or a Subtenant holds over after
the termination of this Lease without Landlord’s consent (except to the extent
caused by the gross negligence or willful misconduct of the Indemnified
Parties):

 

(a)                                 Any accident, injury, death or damage to any
person or property occurring in, on or about the Premises;

 

(b)                                 All construction and any changes,
alterations, repairs and anything done in, on or about the Premises or any part
thereof in connection with such construction, changes, alterations and repairs;

 

(c)                                  Any act (whether or not negligent) or
omission on the part of Tenant or any of its agents, contractors,
subcontractors, servants, successors, employees, Subtenants, licensees, invitees
or any trespassers;

 

(d)                                 Performance of any labor or services or the
furnishing of any materials or other property in respect of the Premises or any
part thereof;

 

(e)                                  Any failure of Tenant or any of its agents,
contractors, subcontractors, servants, successors, employees, Subtenants,
licensees, invitees or any trespassers to comply with any Laws or Regulations or
obtain or maintain any Permits;

 

(f)                                   The use, occupancy, operation or condition
of the Premises, or of any buildings or other structures now or hereafter
situated thereon, or the fixtures or personal property thereon or therein;

 

8

--------------------------------------------------------------------------------


 

(g)                                  Any Event of Default by Tenant under this
Lease; or

 

(h)                                 Any other action or matter concerning the
Premises except to the extent caused by the gross negligence or willful
misconduct of the Indemnified Parties.

 

Tenant’s foregoing indemnity and hold harmless agreement shall survive the
termination or expiration of this Lease.

 

ARTICLE VIII.

 

IMPOSITIONS, UTILITIES, MAINTENANCE

 

8.1                               Impositions.

 

(a)                                 Subject to Tenant’s right to contest such
charges pursuant to Section 8.1 (d) below, from and after the Commencement Date,
Tenant shall pay all real property taxes which are assessed by any lawful
authority against the Premises and all other taxes, assessments for local
improvements, use and occupancy taxes, ad valorem taxes, margin taxes (including
the margin tax imposed by Chapter 171 of the Texas Tax Code and any amendment or
replacement thereof in addition thereto), water, and storm and sanitary sewer
rates and charges (other than ordinary charges for utility services as provided
in Section 8.2), licenses and permit fees, tap fees and other governmental
levies and charges, which are assessed, levied, confirmed, imposed or become a
lien upon the Premises (or any portion thereof), or become payable or accrue
during the term of this Lease (the “Impositions”), payment thereof to be made at
least fifteen (15) days before the earlier of (i) the date such payment is due,
or (ii) the date on which any fine, penalty, interest or cost may be added
thereto for the nonpayment thereof; provided, however, that any Impositions
relating to a fiscal period of the taxing authority a portion of which is
included within the Term hereof and a portion of which is included in a period
of time before the Commencement Date or after the expiration of the term (for
reasons other than Tenant’s default hereunder) shall be adjusted between
Landlord and Tenant as of the date for payment of Impositions occurring during
the first Lease Year or such year in which this Lease expires, as applicable. If
Tenant does not timely pay such Impositions (or contest such payment pursuant to
Section 8.1(c) below), Landlord, at Landlord’s option, may pay the same (without
waiving Tenant’s default) and such amount so paid, together with interest
thereon at the Default Rate, shall be due and payable to Landlord as Additional
Rent upon written demand therefor by Landlord. At least thirty (30) days prior
to the end of the calendar year occurring during the first partial Lease Year of
the Term, Landlord shall bill Tenant for the estimated Impositions based upon
the overlap, if any, of the first partial Lease Year and the fiscal period of
the taxing authorities. Such bill shall be accompanied with Landlord’s
calculation of such estimated Impositions (taking into consideration the
required date of payment thereof by Tenant, as set forth below). Such estimated
billing shall be based upon the Impositions for the previous fiscal year, or
such other information then available to Landlord. Tenant shall pay each such
estimated billing to Landlord within thirty days (30) days of receipt thereof
and Landlord shall remit same together with Landlord’s share prior to the later
to occur of delinquency or fifteen (15) days after receipt of Tenant’s share;
provided, however, that if such estimated amounts shall vary from the actual
amounts due for the fiscal year, Landlord and Tenant shall make a final
adjustment as

 

9

--------------------------------------------------------------------------------


 

soon as reasonably possible after the end of the partial Lease Year based upon
the Impositions actually payable by Landlord.

 

(b)                                 Nothing hereinabove contained shall require
Tenant to pay any franchise, estate, inheritance, succession, capital levy,
stamp levy, stamp tax or transfer tax of Landlord or any income, excess profits,
or revenue tax, or any other tax, assessment, charge, or levy based on or
measured by the gross income or capital stock of Landlord or upon any rental
payable by Tenant under this Lease; provided, however, that if at any time
during the Term of this Lease, the present method of taxation or assessment
shall be so changed that the whole or any part of the taxes, assessments, levies
or charges now levied, assessed or imposed on real estate and improvements
thereon shall be changed or discontinued and as a substitute therefor, taxes,
assessments, levies or charges shall be levied, assessed and/or imposed wholly
or partially as a capital levy or otherwise on the rents received from said real
estate or the rents reserved herein or any part thereof, then such changed or
substitute taxes, assessments, levies or charges, to the extent so levied,
assessed or imposed, shall be deemed to be included within the term
“Impositions”.  Impositions shall also include any additional taxes and
assessments (other than an income tax on Landlord’s net income) that are
hereafter levied and/or assessed with respect to the Premises and/or this
Lease.  In the event a sales tax or use tax is hereafter imposed upon any rental
payable hereunder (“Rental Tax”), Tenant shall be responsible for the payment
thereof, provided same is not an income tax on Landlord’s net income.   Tenant
agrees to seek all available exemptions and waivers of Rental Tax and/or credits
applicable to the payment of Rental Tax so as to minimize, to the extent
possible, the net amount of Rental Tax actually paid by Tenant. To the extent
received by Landlord, Landlord covenants to forward promptly to Tenant any and
all notices or statements relating to taxes, assessments, fees, water, sewer or
other rent, rate or charge, excise, levy, license fee, permit fee, inspection
fee or other authorization fee and will reasonably cooperate with Tenant to
allow such notices or statements to be sent directly to Tenant.  Tenant shall
furnish to Landlord for Landlord’s inspection, at least 15 days prior to the
delinquency date thereof, official receipts of the appropriate taxing authority
or a canceled check payable to such taxing authority or other evidence
reasonably satisfactory to Landlord evidencing payment thereof. The certificate,
advice or bill of nonpayment of any Imposition from the appropriate official
designated by law to make or issue the same or to receive payment of any
Imposition shall be prima facie evidence that such Imposition is due and unpaid
at the time of the making or issuance of such certificate, advice, or bill of
nonpayment.  If Tenant fails to furnish such receipts or other proof within the
foregoing 15 day period, Landlord, at Landlord’s option, may pay such Taxes, and
Tenant will reimburse such amount to Landlord, together with any interest,
penalties or late fees accrued thereon within fifteen (15) days after Landlord’s
written request therefor.

 

(c)                                  Tenant is liable for all taxes levied or
assessed against personal property, furniture or fixtures placed or situated in
or on the Premises during the Term (“Personal Property Taxes”).  If any such
Personal Property Taxes for which Tenant is liable under this Section 8.1 are
levied or assessed against Landlord or Landlord’s property and if Landlord, at
Landlord’s option, elects to pay the same or if the assessed value of Landlord’s
property is increased by inclusion of personal property, furniture or fixtures
placed or situated in or on the Premises during the Term, and Landlord, at
Landlord’s option, elects to pay the Personal Property Taxes based on such
increase, Tenant must pay to Landlord upon demand that part of such Personal
Property Taxes.

 

10

--------------------------------------------------------------------------------


 

(d)                                 So long as there is then no uncured default
hereunder, Tenant may contest the collection or assessment of any Impositions,
tax, assessment, fee, water or sewer charge or rate, excise or levy by legal
proceedings or other appropriate action provided that:  (i)  neither the
Premises nor any part thereof nor any interest therein is placed in any danger
of being sold, forfeited, lost or interfered with by virtue of any such contest;
(ii) Tenant, prior to the prosecution or defense of any such claim, notifies
Landlord in writing of its decision to pursue such contest; (iii)  to the extent
procedurally required and to avoid the consequences of delinquency, Tenant shall
pay the amount in question prior to initiating the contest; (iv) provide, to the
reasonable satisfaction of Landlord, adequate security to Landlord prior to
initiating the contest; and (v) within thirty (30) days after the conclusion of
such contest, pay all expenses (including, without limitation, any fees, penalty
or interest) which are assessed or incurred in connection with or as a result of
any such proceedings are paid by Tenant.

 

8.2                               Utilities.  Tenant alone shall be responsible
for and promptly pay all charges incurred for all utility services to the
Premises, including, but not limited to, telephone service, sanitary and storm
sewer, water, natural gas, light, power, heat, steam, communications services,
garbage collection and electricity arising out of Tenant’s and any Subtenant’s
or other occupant’s use, occupancy, and possession of the Premises during the
term of this Lease. Tenant shall also pay for all penalties, surcharges and
maintenance upon such utilities. In no event shall Landlord be liable in any
respect (including for damages to either person or property) for any
interruption or failure of utility service to the Premises, except to the extent
caused by Landlord’s gross negligence.  In no event will any such failure or
cessation relieve Tenant from fulfillment of any covenant in this Lease.

 

8.3                               Other Services.  Landlord is not responsible
for providing any services to Tenant and/or the Premises (including, without
limitation, janitorial services, landscaping, trash removal, or the like, it
being hereby acknowledged and agreed that same are the sole responsibility of
Tenant), except as may be otherwise expressly set forth herein.

 

8.4                               Maintenance and Repairs.  Subject to the
provisions of Article XVII below relating to destruction of or damage to the
Premises, Tenant agrees that at all times and during the Term at its own expense
it will keep and maintain or cause to be kept and maintained all of the Premises
(structural and non-structural and interior and exterior), including, without
limiting the generality of the foregoing, all buildings and other improvements;
heating, ventilating and air conditioning systems (collectively, “HVAC”);
plumbing; lighting; signage; pavement; common areas; and landscaping (including
mowing of grass and care of shrubs), in clean, neat and first-class condition
and repair commensurate with similar first-class office, retail and restaurants
located in the Dallas metropolitan area. Tenant must at all times during the
Term and, at Tenant’s sole cost and expense, further keep and maintain in good
order and repair all buildings and improvements as may be situated on the
Premises at any time during the Term, or forming part thereof, and their full
equipment and appurtenances, both interior and exterior, structural or
nonstructural, ordinary or extraordinary, regardless of how the necessity or
desirability for such repairs may occur or arise.  All repairs, replacements and
renewals must be made promptly by Tenant and must be at least equal in quality
and class to the original “as new” condition thereof.  In no event shall
Landlord have any obligation to make any repairs or replacements to the
Premises, however, if Tenant fails to make the repairs or replacements promptly
as required herein, Landlord may, at Landlord’s sole option, make such repairs
and replacements and the cost

 

11

--------------------------------------------------------------------------------


 

of such repairs and replacements will be charged to Tenant as Additional Rent
and will become due and payable by Tenant upon demand therefor.  Upon the
expiration or termination of this Lease, so long as Tenant is not in default
hereunder, Tenant may remove from the Premises all of Tenant’s movable fixtures,
personal property and equipment located thereon; provided, however, Tenant may
not remove any signs (except sign panels), HVAC, plumbing, electrical and
similar equipment typically furnished to tenants of lease space or any of the
building systems (or parts thereof) serving or benefitting the Premises or any
portion thereof.

 

ARTICLE IX.

 

HAZARDOUS SUBSTANCES

 

9.1                               Hazardous Substance.  For purposes of this
Article IX, “Hazardous Substance” means any substance, matter, material, waste
or pollutant, the generation, storage, disposal, handling, release (or
threatened release), treatment, discharge or emission of which is regulated,
prohibited or limited under: (i) the Resource Conservation and Recovery Act, as
amended by the Hazardous and Solid Waste Amendments of 1984, as now or hereafter
amended (“RCRA”) (42 U.S.C. Sections 6901 et seq.); (ii) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act of 1986, as now or hereafter
amended (“CERCLA”) (42 U.S.C. Sections 9601 et leg.); (iii) the Clean Water Act,
as now or hereafter amended (“CWA”) (33 U.S.C. Sections 1251 et seq.); (iv) the
Toxic Substances and Control Act, as now or hereafter amended (“TSCA”) (15
U.S.C. Sections 2601 et seq.); (v) the Clean Air Act, as now or hereafter
amended (“CAA”) (42 U.S.C. Sections 7401 et seq.), (RCRA, CERCLA, CWA, TSCA and
CAA are collectively referred to herein as the “Federal Toxic Waste Laws”);
(vi) any local, state or foreign law, statute, regulation, or ordinance
analogous to any of the Federal Toxic Waste Laws; and (vii) any other federal,
state, local or foreign law (including any common law), statute, regulation or
ordinance now existing or hereafter enacted regulating, prohibiting or otherwise
restricting the placement, discharge, release, threatened release, generation,
treatment or disposal upon or into any environmental media of any substance,
pollutant or waste which is now or hereafter classified or considered to be
hazardous or toxic. All of the laws, statutes, regulations and ordinances
referred to in subsections (vi) and (vii) above, together with the Federal Toxic
Waste Laws are collectively referred to herein as “Toxic Waste Laws”. The term
“Hazardous Substances” shall also include, without limitation: (a) gasoline,
diesel fuel, fuel oil, motor oil, waste oil and any other petroleum
hydrocarbons, including any additives or other by-products associated therewith;
(b) asbestos and asbestos-containing materials in any form; (c) polychlorinated
biphenyls; and (d) any substance the presence of which on the Premises:
(x) requires reporting or remediation under any Toxic Waste Law, (y) causes or
threatens to cause a nuisance on the Premises or poses or threatens to pose a
hazard to the health or safety of persons on the Premises, or (z) which, if it
emanated or migrated from the Premises, could constitute a trespass, nuisance or
health or safety hazard to persons on adjacent property.

 

9.2                               Hazardous Substances on Premises Prohibited. 
Tenant shall not conduct, permit, cause, allow or authorize the manufacturing,
emission, generation, transportation, storage, treatment, existence or disposal
in, on or under the Premises, of any Hazardous Substance without prior written
authorization by Landlord, except for such quantities which are routinely
utilized in connection with, or which routinely results from, the lawful use of
the

 

12

--------------------------------------------------------------------------------


 

Premises, all of which are to be stored, used, handled, and disposed of in full
compliance with all Toxic Waste Laws.  In particular, but without limitation,
Tenant (and not Landlord) shall be responsible and liable for any Hazardous
Substances located in, on or under the Land on or prior to the Effective Date
(the “Pre-Existing Conditions”) and/or after the Effective Date.

 

9.3                               Compliance with Toxic Waste Laws Indemnity.

 

(a)                                 Tenant shall, at its sole cost and expense,
comply with all applicable Toxic Waste Laws.  In particular, but without
limitation, Tenant (and not Landlord) shall be responsible and liable for
compliance with applicable Toxic Waste Laws, whether Pre-Existing Conditions or
conditions that occur after the Effective Date.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, TENANT SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD from any
and all liabilities, claims, causes of action, penalties, fines, costs,
expenses, attorneys’ fees, remedial or response costs, investigatory costs and
other similar expenses arising out of or otherwise attributable to any violation
by Tenant, or the Premises of any Toxic Waste Law.  In particular, but without
limitation, Tenant (and not Landlord) shall be responsible and liable for any
violation, whether Pre-Existing Conditions or conditions that occur after the
Effective Date. Such indemnity obligation shall survive any termination or
expiration of this Lease.

 

ARTICLE X.

 

INSURANCE

 

10.1                        Tenant’s Insurance.

 

(a)                                 Tenant shall, at its sole cost and expense,
obtain and maintain insurance upon and relating to the Premises by builder’s
risk insurance during construction and after construction is complete and by
comprehensive commercial general liability property insurance or an “all-risk”
form of insurance policy(ies) in amounts equal to the greater of: (i) one
hundred percent (100%) of the full insurable replacement value of the
improvements located on the Land; or (ii) such amount as is necessary to avoid
co-insurance. All such policies of insurance shall insure Tenant, Landlord,
Landlord’s mortgagee and any Leasehold Mortgagee, as their interests may
appear.  Such policy must be endorsed to provide that Tenant’s insurance is
primary in the event of any overlapping coverage with the insurance covered by
Tenant.  All payments for losses under such insurance will be made solely to
Tenant or to any Leasehold Mortgagee as their interests may appear, provided
that Tenant uses such insurance to rebuild or restore the improvements
constructed upon the Land and provided that such proceeds are held in escrow by
a third party acceptable to Landlord and on terms and conditions concerning such
rebuilding and restoration as Landlord shall reasonably approve.

 

(b)                                 Tenant also must maintain a policy or
policies of special form (“all risk”) property insurance on all of its personal
property, including removable trade fixtures, supplies and movable furniture and
equipment located on the Premises, in an amount equal to full replacement cost
and endorsed to provide that Tenant’s insurance is primary in the event of any
overlapping coverage with the insurance carried by Landlord.  All payments for
losses under

 

13

--------------------------------------------------------------------------------


 

such insurance will be made solely to Tenant or to any Leasehold Mortgagee of
Tenant (if permitted hereunder) as their interests may appear.

 

(c)                                  Tenant shall, at its sole cost and expense,
obtain and maintain a commercial general liability insurance, insuring Landlord,
Landlord’s mortgagee, Leasehold Mortgagee and Tenant against all claims, demands
or actions arising out of or in connection with injury to or death of a person
or persons and for damage to or destruction of property occasioned by or arising
out of or in connection with the use or occupancy of the Premises, the limits of
such policy or policies to be not less than $5,000,000.00 combined single limit
for any one accident or occurrence.  Tenant will review this coverage annually
and increase limits as reasonably prudent for first-class commercial
developments.  Tenant’s insurance must contain an endorsement that Tenant’s
insurance is primary and non-contributory for claims arising out of an incident
or event occurring within the Premises.  Tenant’s insurance must contain a
provision naming Landlord (and any Mortgagee designated by Landlord) as an
additional insured and include coverage for the contractual liability of Tenant
to indemnify Landlord pursuant to the terms of this Lease.

 

(d)                                 Tenant, at Tenant’s sole cost and expense,
must also maintain throughout the Term a policy or policies of workers’
compensation insurance in an amount not less than that necessary to satisfy all
statutory limits and other requirements of law concerning such workman’s
compensation coverage for Tenant’s use and operations within the Premises.  Such
policy must contain a waiver of subrogation endorsement reasonably acceptable to
Landlord.

 

(e)                                  Tenant, at Tenant’s sole cost and expense,
must also maintain throughout the Term business interruption insurance in an
amount equivalent to at least twelve (12) months’ Annual Rent and other expenses
paid by Tenant under this Lease for the calendar year then most recently
concluded.

 

(f)                                   All policies of insurance shall be issued
by an insurance company or companies having a Best’s rating of not less than A:X
as stated in the most current available Best’s insurance reports (or comparable
rating service if Best’s reports are not currently being published), licensed to
do business in the State of Texas. All policies of insurance shall be in form
and substance reasonably satisfactory to Landlord with Landlord shown as an
additional insured or loss payee, as applicable; provided, however, that
Landlord’s rights to any casualty insurance proceeds with respect to the
Property shall be subject to the rights of any Leasehold Mortgagee pursuant to
Section 17.3.  Tenant shall deliver to Landlord certificates or copies of all
policies of required insurance and, upon request from Landlord, proof of the
payment of the premiums. Sixty (60) days prior to the expiration of each of the
policies required hereunder, Tenant shall furnish Landlord with a certificate of
insurance in force or replacement coverage and meeting the standards hereinabove
provided, all as required by this Lease. All such policies shall contain a
provision that such policies will not be canceled or materially amended,
including any reduction in the scope or limits of coverage, without ten
(10) days prior written notice to Landlord. In the event Tenant fails to
maintain, or cause to be maintained, or deliver and furnish to Landlord
certified copies of policies of insurance required by this Lease, Landlord may
procure such insurance for the benefit only of Landlord for such risks covering
Landlord’s interests, and Tenant will pay all premiums thereon within ten
(10) days after demand by Landlord. In the event Tenant fails to pay such
premiums (or reimburse Landlord) upon demand the amount of all such premiums
shall bear interest at the Default Rate.

 

14

--------------------------------------------------------------------------------


 

(g)                                  All insurance required to be maintained
under this Section 10.1 shall be in addition to the insurance maintained by the
Master Association as described in the Bylaws; provided, however, the insurance
maintained by the Master Association shall satisfy Tenant’s requirement herein
if Landlord is named as an additional insured on the Master Association’s policy
and the above dollar amounts are satisfied.

 

10.2                        Insurance Proceeds.  Landlord and Tenant agree that
in the event of loss under any insurance policy or policies maintained pursuant
to this Section 10, Tenant must proceed with the repair and restoration of the
damaged or destroyed buildings and improvements in accordance with this
Section 10 hereof and that the insurance proceeds in connection with such loss
will, subject to Section 17.3, be paid to a third party acceptable to Landlord
and Tenant on terms and conditions acceptable to Landlord and Tenant, allow the
proceeds to be used by Tenant for application to such repair and restoration.

 

10.3                        Waiver of Subrogation.  Notwithstanding anything
contained in this Lease to the contrary, each party hereto hereby waives any and
every claim which arises or may arise in its favor and against the other party
hereto, or anyone claiming through or under them, by way of subrogation or
otherwise, during the term for any and all loss of, or damage to, any of its
property (WHETHER OR NOT SUCH LOSS OR DAMAGE IS CAUSED BY THE FAULT OR
NEGLIGENCE OF THE OTHER PARTY OR ANYONE FOR WHOM SUCH OTHER PARTY MAY BE
RESPONSIBLE), which loss or damage is covered, or is required by this Lease to
be covered, by valid and collectible fire and extended coverage insurance
policies. Such waivers shall be in addition to, and not in limitation or
derogation of, any other waiver or release contained in this Lease with respect
to any loss or damage to property of the parties hereto.

 

ARTICLE XI.

 

ASSIGNMENT AND SUBLETTING

 

11.1                        Right to Sublet.  Tenant may from time to time
sublet the Premises in part at any time and from time to time without Landlord’s
consent. The making of any such sublease shall not release Tenant from, or
otherwise affect in any manner, any of Tenant’s obligations hereunder. All
Subleases will contain customary terms and conditions for similar first-class
office, retail and restaurant projects in the Dallas area as determined by
Tenant in its reasonable discretion, including the obligation to comply with the
Prohibited Uses.  Tenant shall not be relieved of any liability under this Lease
as a result of any Sublease

 

11.2                        Right to Assign.  Tenant may not assign this Lease
at any time without Landlord’s consent, which consent shall not be unreasonably
withheld; provided, however, that Tenant shall have the right to assign this
Lease without Landlord’s consent if such assignment is to an Affiliate of
Tenant.  Tenant shall, in each case of an assignment by Tenant (including, but
not limited to, an assignment to an Affiliate of Tenant, but excluding the
creation of a Leasehold Mortgage), deliver to Landlord an instrument in
recordable form under the terms of which the assignee of Tenant’s interest in
this Lease assumes all of the burdens, terms, covenants, conditions and
obligations of Tenant hereunder. After any assignment of this Lease that is
approved in writing by Landlord, the assigning Tenant shall be relieved of any
and all of

 

15

--------------------------------------------------------------------------------


 

Tenant’s liabilities or obligations hereunder except those accrued as of the
time of the assignment and Landlord shall look only to such successor Tenant for
performance of all of the obligations and liabilities of Tenant under this Lease
of every kind and character thereafter to accrue.  For purposes hereof, an
assignment of this Lease by Tenant shall also include a transfer of 50% or more
of the voting and/or ownership interests in Tenant by the current owners of
Tenant to a person or entity that is not an Affiliate of Tenant.

 

11.3                        Procedure.  If Tenant desires to assign, mortgage,
pledge, encumber, hypothecate or otherwise permit the transfer of this Lease or
all or a portion of Tenant’s interest in this Lease (all of the foregoing being
referred to herein as a “Transfer”), then Tenant must deliver written notice of
such intent to Landlord, together with a copy of the proposed instrument of
assignment or sublease, at least thirty (30) days prior to the effective date of
the proposed assignment or commencement date of the term of the proposed
sublease.  Any attempted Transfer by Tenant in violation of the terms and
covenants of this Section 11 will be void.  Any assignee which is permitted
pursuant hereto must expressly accept and assume in writing all of the
obligations of Tenant hereunder.

 

11.4                        Recognition of Subleases.

 

(a)                                 All subleases covering any portion of the
Premises shall provide that the rights of the Subtenants thereunder shall be
subject and subordinate to this Lease and the rights of Landlord hereunder,
including but not limited to the obligation of such Subtenants to comply with
the Prohibited Uses. The failure of any Subtenant to observe and comply with any
covenants, conditions or restrictions set forth in this Lease (unless applicable
only to Tenant), whether by act, negligence or omission, shall, subject to the
notice and cure provisions set forth in Section 14.1(a) below, be deemed a
default by Tenant.

 

(b)                                 Notwithstanding the foregoing, Landlord
agrees to enter into a nondisturbance agreement with any Major Subtenant (as
hereinafter defined) upon request by such Major Subtenant or Tenant. For
purposes hereof, a “Major Subtenant” is either: (i) a Subtenant occupying or
proposing to occupy at least five thousand (5,000) square feet of leasable area
within the Premises, or at least two thousand five hundred (2,500) square feet
if the Sublease involves a retail store or restaurant, (ii) a Sublease with an
Affiliate of Tenant, or (iii) a National or Regional User (as hereinafter
defined).  As used herein, the term “National or Regional User” shall mean a
party operating (direct, franchise, or otherwise) at least thirty (30) or more
facilities in the United States or at least twenty (20) within a single region
thereof (e.g. the Southwest, New England, Pacific Northwest, etc.) under a
single trade name, style or mark, and having a national or regional identity
with the public-at-large.  The nondisturbance agreement shall provide that,
notwithstanding the termination of this Lease, the Major Subtenant Sublease
shall continue for the duration of its term and extensions thereof as direct
leases between Landlord hereunder and Major Subtenant thereunder; provided,
however, the nondisturbance agreement shall be conditioned on the following:
(i) Landlord shall not be liable to any Major Subtenant for any security
deposits (unless the security deposit has been delivered to Landlord) under its
Major Subtenant Sublease, nor shall Landlord be bound by any rental which is
paid more than thirty (30) days in advance of the due date under the terms of
the sublease; (ii) the Major Subtenant must not be in default under its Major
Subtenant Sublease on the date of the Lease termination; (iii) the Major
Subtenant shall attorn to Landlord; and (iv)

 

16

--------------------------------------------------------------------------------


 

Landlord shall not be liable for any act or omission of Tenant or be subject to
any offsets or defenses which any Major Subtenant may have against Tenant.  In
no event shall Tenant enter into any Sublease (including, but not limited to a
Major Subtenant Sublease) which has a term (including available extensions)
which extends beyond the Term of this Lease.  As to any Subtenant who is not an
Major Subtenant, Landlord agrees to consider any request by such Subtenant for a
non-disturbance and attornment agreement, but Tenant shall not offer to obtain
same unless and until requested by such Subtenant.  Landlord agrees to devote a
reasonable amount of time to the review, consideration, and negotiation of such
non-disturbance and attornment agreements, but Tenant shall be liable and
obligated to reimburse Landlord for any costs, fees and expenses that Landlord
may suffer or incur in connection with such review, consideration and/or
negotiation. Unless otherwise approved by Landlord, all Subleases for which a
non-disturbance agreement is requested from Landlord (whether with Major
Subtenants or otherwise) shall be “arm’s length” with third party tenants
unaffiliated with Tenant, and a copy of the executed or proposed Sublease will
be delivered to Landlord at the same time the non-disturbance agreement is
delivered to Landlord.

 

11.5                        Assignment to Financial Partner.  Landlord
acknowledges that Tenant may enter into an agreement for the development,
operation, leasing and/or management of the Premises during the Term of this
Lease with a pension fund, real estate investment trust, public debt or equity
pool, or other financial partner and Landlord agrees that no consent or approval
shall be required therefor; provided, however, that any such agreement shall
automatically terminate and be of no force or effect and not affect or be
binding upon Landlord or the Premises after the termination of this Lease.

 

ARTICLE XII.

 

QUIET ENJOYMENT

 

12.1                        Quiet Enjoyment.  Provided Tenant pays the Annual
Rent and Additional Rent payable hereunder as and when due and payable and
timely keeps and fulfills all of the terms, covenants, agreements and conditions
to be performed or observed by Tenant hereunder, Tenant shall at all times
during the term have quiet and peaceable enjoyment of the Premises.

 

12.2                        Warranty of Title.  Landlord represents and warrants
that Landlord is the sole owner of fee simple title in and to the Land, subject
only to the matters set forth herein and on Exhibit “C” attached hereto (“Title
Exceptions”), and that Landlord alone has the full and sole right to lease the
Premises to Tenant without the consent or joinder of any other party.

 

ARTICLE XIII.

 

HOLDING OVER; SURRENDER

 

13.1                        Holdover.  Upon the termination of this Lease
(whether by the expiration of the term of this Lease or otherwise), Tenant must
immediately vacate the Premises, but, if Tenant fails to do so, then, without
the execution of a new lease or renewal and/or extension of this Lease by
Landlord and Tenant, Tenant, at the option of Landlord, shall immediately become
a holdover, month-to-month tenant of the Premises under all terms, conditions,
provisions, and

 

17

--------------------------------------------------------------------------------


 

obligations of this Lease.  In the event Tenant remains in possession of the
Demised Premises after the expiration of this Lease without the consent of
Landlord, (i) such event shall be an immediate event of default under this
Lease; (ii)  the Annual Rent for such holdover tenancy shall be equal to one
hundred twenty-five percent (125%) of the Annual Rent payable by Tenant for the
last month of the term immediately preceding such holdover period plus any
Additional Rent owed; and (iii) Landlord shall have all rights and remedies
available to Landlord under this Lease and at law.  Either party shall have the
right to terminate such tenancy upon thirty (30) days’ written notice to the
other.

 

13.2                        Surrender of Premises.  No act by Landlord will be
deemed an acceptance by Landlord of Tenant’s surrender of the Premises, and no
agreement to accept a surrender of the Premises will be valid, unless the same
is made in writing and signed by Landlord.  Upon the expiration or other
termination of the Term of this Lease, Tenant will quit and surrender to
Landlord the Premises, including all buildings, replacements, changes, additions
and improvements constructed, erected, added or placed by Tenant thereon, with
all equipment in or appurtenant thereto, in good condition and repair,
reasonable wear and tear excepted.  Upon the expiration or sooner termination of
this Lease, all buildings (if any, including all equipment in or appurtenant
thereto), improvements and all changes, additions and alterations therein shall
be and remain on the Land and title to all such property, including all existing
leases, rights and contracts, will vest in and belong to Landlord without
further action on the part of either party hereto and without cost or charge to
Landlord.  Tenant will, within five days after Landlord’s request therefor,
execute, acknowledge and deliver such documents as may be necessary or
convenient in Landlord’s discretion for the purpose of further evidencing that
title to all such property and improvements is vested in Landlord. 
Notwithstanding the foregoing, upon Landlord’s request Tenant must promptly
remove such alterations, additions, improvements, trade fixtures, equipment
and/or furnishings (other than New Improvements, as defined in Section 19.1(a),
and such other improvements or alterations approved by Landlord) as Landlord may
request, which removal will be at Tenant’s sole cost and expense, and Tenant
must repair all damage caused by such removal.  All items not so removed will be
deemed to have been abandoned by Tenant and may be appropriated, sold, stored,
destroyed or otherwise disposed of by Landlord without notice to Tenant and
without any obligation to account for such items.  Landlord will not be liable
or responsible for any loss of or damage to any personalty owned or held by or
for Tenant which may be on the Premises when Landlord takes possession of it,
nor will Landlord be required to account for any such personalty.

 

ARTICLE XIV.

 

DEFAULT AND REMEDIES

 

14.1                        Tenant Events of Default.  The occurrence and
continuation of one or more of the following events shall constitute an event of
default (each being referred to as an “Event of Default”) pursuant to the terms
hereof:

 

(a)                                 The partition of the Condominium and/or the
removal of the Condominium from the provisions of the Condominium Statute other
than in accordance with this Lease;

 

18

--------------------------------------------------------------------------------


 

(b)                                 Any violation of a Prohibited Use that
remains uncured for a period of thirty (30) consecutive days after Landlord
delivers written notice to Tenant of such violation;

 

(c)                                  The failure of Tenant to comply with or to
observe any terms, provisions, or conditions of this Lease performable by and
obligatory upon Tenant, excluding the rent and other payment provisions hereof
and excluding any obligation that could give rise to a Terminable Event of
Default, within thirty (30) days after written notice by Landlord plus, if such
failure cannot reasonably be cured within such thirty (30) day period, such
additional time as is needed to cure the same so long as Tenant (or its
Leasehold Mortgagee , subject to Article XV below) has commenced such cure
within such thirty (30) day period and such cure thereafter is continuously and
diligently undertaken by Tenant (or its Leasehold Mortgagee, subject to
Article XV below) and prosecuted to completion;

 

(d)                                 The failure of Tenant to pay when due any
portion of any installment of Annual Rent, Additional Rent or any other monetary
charge due from Tenant hereunder and such failure continues for ten (10) days
after written notice thereof from Landlord; provided, however, Landlord shall
not be obligated to send more than two (2) such notices in any calendar year for
nonpayment of Annual Rent;

 

(e)                                  The taking of all of Tenant’s Leasehold
Estate by execution or other process of law other than as provided in
Article XVIII;

 

(f)                                   Tenant shall become insolvent, or shall
make a transfer in fraud of creditors, or shall make an assignment for the
benefit of Tenant’s creditors;

 

(g)                                  Tenant shall file a petition seeking
relief, or a petition seeking an order for relief against Tenant is filed under
any section or chapter of Title 11 of the United States Code, as amended, or
under any similar law or statute of the United States or any state thereof; or
Tenant shall be adjudged bankrupt or insolvent in proceedings filed against
Tenant; or

 

(h)                                 A receiver or trustee (other than a
bankruptcy trustee or receiver) is appointed for all or substantially all of the
assets of Tenant and Tenant fails to have such receivership or trusteeship
terminated within sixty (60) days after appointment.

 

Upon the occurrence of any Event of Default, but subject to the rights of
Leasehold Mortgagees and their designees as provided in Article XV hereof,
Landlord may, in addition to all other rights and remedies afforded Landlord
hereunder or by law or equity, take any one or more of the following actions:

 

(i)                                     Subject to the rights of Major
Subtenants which have received nondisturbance agreements from Landlord,
terminate this Lease by giving Tenant written notice thereof, in which event
Tenant shall pay to Landlord the sum of (a) all Rent accrued hereunder through
the date of termination, (b) all Default Costs (defined below), and (c) an
amount equal to (but in no event less than zero) (1) the total Rent that Tenant
would have been required to pay for the remainder of the Term discounted to
present value at a per annum rate equal to the Default Rate, minus (2) the then
present fair rental value of the Premises for such period, similarly
discounted.  “Default Costs” shall mean all amounts, costs, losses and/or
expenses incurred, abated or foregone by Landlord (including court costs and
reasonable attorneys’ fees and

 

19

--------------------------------------------------------------------------------


 

expenses) in (a) obtaining possession of the Premises, (b) removing, storing
and/or disposing of Tenant’s or any other occupant’s property, (c) repairing,
restoring, altering, remodeling, or otherwise putting the Premises into the
condition acceptable to a new tenant, (d) performing Tenant’s obligations under
this Lease which Tenant failed to perform, (e) enforcing, or advising Landlord
of, its rights, remedies, and recourses arising out of the default, and
(f) securing this Lease, including all commissions, allowances, reasonable
attorneys’ fees, and if this Lease or any amendment hereto contains any abated
Rent granted by Landlord as an inducement or concession to secure this Lease or
amendment hereto, the full amount of all Rent so abated (and such abated amounts
shall be payable immediately by Tenant to Landlord, without any obligation by
Landlord to provide written notice thereof to Tenant, and Tenant’s right to any
abated rent accruing following such Terminable Event of Default shall
immediately terminate);

 

(ii)                                  Subject to the rights of Major Subtenants
which have received nondisturbance agreements from Landlord, terminate Tenant’s
right to possess the Premises without terminating this Lease by giving written
notice thereof to Tenant, in which event Tenant shall pay to Landlord (a) all
Rent and other amounts accrued hereunder to the date of termination of
possession, (b) all Default Costs, (c) all costs of reletting all or any part of
the Premises (including brokerage commissions, cost of tenant finish work, and
other costs incidental to such reletting), and (d) all Rent and other net sums
required hereunder to be paid by Tenant during the remainder of the Term,
diminished by any net sums thereafter received by Landlord through reletting the
Premises during such period, after deducting all costs incurred by Landlord in
reletting the Premises.  If Landlord elects to terminate Tenant’s right to
possession without terminating this Lease, and to retake possession of the
Premises (and Landlord shall have no duty to make such election), Landlord shall
use reasonable efforts to relet the Premises.  Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting.  Tenant
shall not be entitled to the excess of any consideration obtained by reletting
over the Rent due hereunder.  Reentry by Landlord in the Premises shall not
affect Tenant’s obligations hereunder for the unexpired Term; rather, Landlord
may, from time to time, bring an action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term.  Unless Landlord delivers written notice to Tenant expressly stating that
it has elected to terminate this Lease, all actions taken by Landlord to
dispossess or exclude Tenant from the Premises shall be deemed to be taken under
this Section 14.1(h)(ii).  If Landlord elects to proceed under this
Section 14.1(h)(ii), it may at any time elect to terminate this Lease under
Section 14.1(h)(i);

 

(iii)                               Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Default Rate;

 

(iv)                              Institute a suit for damages against Tenant;
and/or

 

(v)                                 Sue for injunctive relief and/or for
specific performance.

 

20

--------------------------------------------------------------------------------


 

The exercise by Landlord of any one or more remedies hereunder will not
constitute forfeiture or an acceptance of surrender of the Premises by Tenant. 
Such surrender can be effected only by the written agreement of Landlord and
Tenant.

 

14.2                        No Waiver by Landlord.  Pursuit by Landlord of any
of the remedies provided for in Section 14.1 hereof shall not preclude pursuit
of any of the other remedies herein provided or any other remedies provided by
law or equity, nor shall pursuit by Landlord of any remedy herein provided
constitute a forfeiture or waiver of any rent due to Landlord hereunder or of
any damages accruing to Landlord by reason of the violation of any of the terms,
provisions and covenants herein contained. Landlord’s acceptance of rent
following an Event of Default hereunder shall not be construed as Landlord’s
waiver of such Event of Default. No waiver by Landlord of any violation or
breach of any of the terms, provisions, and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions, and covenants herein contained. Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such default.

 

14.3                        Tenant’s Waiver of Statutory and Other Rights.  In
the event of any termination of this Lease (or any repossession of the Premises
pursuant to Section 14.1 hereof), Tenant, so far as permitted by law, waives
(a) any notice of re-entry or of the institution of legal proceedings to that
end, (b) any right of redemption, reentry or repossession, (c) any right to a
trial by jury in any proceeding or in any matter in any way connected with this
Lease, and (d) the benefits of any laws now or hereafter in force exempting
property from liability for rent or for debt.  To the full extent permitted by
law, Tenant further hereby releases and waives all claims against Landlord and
Landlord’s principals, agents, representatives, employees, officers, directors,
shareholders and independent contractors, for injury or damage to person,
property or business sustained in or about the Premises by Tenant or Tenant’s
agents, employees or contractors, other than damage proximately and solely
caused by the gross negligence or willful misconduct of Landlord or Landlord’s
agents or employees.  Landlord additionally will not be responsible or liable to
Tenant for any event, act or omission to the extent same is covered by insurance
maintained or required to be maintained by Tenant with respect to the Premises
and Tenant’s use and occupancy thereof (whether or not such insurance is
actually obtained or maintained), and, at the request of Landlord, Tenant must
from time to time cause Tenant’s insurers to provide effective waivers of
subrogation for the benefit of Landlord and Landlord’s agents, employees,
contractors and insurers in a form satisfactory to Landlord.

 

14.4                        Attorneys’ Fees.  In the event Landlord employs an
attorney to collect past due Annual Rent, Additional Rent or other payments due
to Landlord hereunder, Landlord shall also be entitled to recover its reasonable
attorneys’ fees and expenses incurred in connection therewith. In any case where
Landlord or Tenant employs attorneys to protect or enforce its rights hereunder
and litigation results, then the non-prevailing party agrees to pay the
reasonable attorney’s fees and expenses incurred by the prevailing party. In the
event of a bankruptcy proceeding wherein Tenant is a debtor, Tenant shall be
additionally liable for all reasonable attorneys’ fees and expenses incurred by
Landlord in any such bankruptcy proceeding.

 

21

--------------------------------------------------------------------------------


 

ARTICLE XV.

 

FINANCING

 

15.1                        Right to Finance.  Tenant shall from time to time
and at any time have the right to encumber by one or more mortgages, deeds of
trust, security agreements, or other instruments in the nature thereof (in each
case, individually and collectively, “Leasehold Mortgage”), as security for one
or more loans, indebtednesses or obligations, Tenant’s right to use and occupy
the Premises (but not Landlord’s fee interest in the Land), the Leasehold Estate
created hereby, all of Tenant’s right, title and interest in and to any
improvements at any time located on or partially on the Premises, and any other
property so affixed to said land, buildings or improvements as to be a part
thereof. Any such indebtedness or obligation and any such Leasehold Mortgage
shall be for such amount and on such other terms and conditions as Tenant may
agree to in its sole discretion; provided that any such Leasehold Mortgage shall
at all times be subject and subordinate to the terms and provisions of this
Lease and the rights, titles and interests of Landlord whether arising by virtue
of this Lease or otherwise. IN NO EVENT WILL LANDLORD BE REQUIRED TO
“SUBORDINATE” LANDLORD’S FEE SIMPLE ESTATE IN THE PREMISES FOR FINANCING
OBTAINED BY TENANT UNDER THIS SECTION 15.1, OR OTHERWISE ENCUMBER ITS FEE
INTEREST IN THE PREMISES, WITH ANY LIEN OR OTHER ENCUMBRANCE WHATSOEVER AND IN
NO EVENT WILL TENANT HAVE ANY RIGHT TO PLACE OR CAUSE ANY LIEN TO ATTACH TO OR
COVER LANDLORD’S FEE INTEREST IN THE LAND OR THE PREMISES.  There shall be no
limitation to the granting of a Leasehold Mortgage by Tenant, the foreclosure
(or transfer in lieu of foreclosure) of same by such Leasehold Mortgagee or its
designee, but any subsequent Transfer after foreclosure (or Transfer in lieu
thereof) by such Leasehold Mortgagee or its designee shall be subject to the
terms and provisions set forth in Section 11.2 of this Lease.

 

15.2                        Nondisturbance Agreements.  Notwithstanding anything
to the contrary contained herein, Landlord will, within fifteen (15) days after
written request from Tenant, deliver to Tenant agreements of nondisturbance from
Landlord and any of Landlord’s mortgagees or lienholders subject to the form of
the agreement of nondisturbance having been approved by Landlord and such
mortgagee or lienholder.  Such agreements will provide that, conditioned on
Tenant not then being in default under this Lease, Landlord and such mortgagees
or lienholders or underlying landlords will recognize the terms of this Lease in
the event of foreclosure or the exercise of the power of sale under any mortgage
or deed of trust, or in the event any proceedings are brought for default
hereunder.  The agreement executed by such lienholder must also contain an
agreement to cause any purchaser at foreclosure sale to assume and agree to
perform all of the duties of Tenant under this Lease.

 

15.3                        Notices to Mortgagee.  If at any time after
execution and recordation in Dallas County, Texas, of any such Leasehold
Mortgage, Tenant or the mortgagee therein (in each case, individually and
collectively, “Leasehold Mortgagee”) shall notify Landlord in writing that any
such Leasehold Mortgage has been given and executed by Tenant, and shall furnish
Landlord with the address to which such Leasehold Mortgagee desires copies of
notices to be mailed (or designate some person or corporation as the agent
and/or representative of such Leasehold Mortgagee for the purpose of receiving
copies of notices), Landlord hereby agrees that Landlord will thereafter, in
addition to any other notice Landlord shall be required by this Lease to deliver

 

22

--------------------------------------------------------------------------------


 

to such Leasehold Mortgagee, mail to each such Leasehold Mortgagee or agent
thereof, at the address so given, by certified mail, postage prepaid, return
receipt requested, and at the same time that such notice is placed in the mail
or otherwise delivered to Tenant, duplicate copies of any and all notices in
writing which Landlord may from time to time give or serve upon Tenant under and
pursuant to the terms and provisions of this Lease, including, but not by way of
limitation, any notices of default required to be sent by virtue of Article XIV
hereof.

 

15.4                        Right to Cure.  Any such Leasehold Mortgagee, at the
option of such Leasehold Mortgagee, acting either directly or indirectly through
a designee, may pay any rent due hereunder or may effect any insurance, or may
pay any taxes and assessments, or may make any repairs and improvements, or may
make any deposits, or may do any other act or thing or make any other payment
required of Tenant by the terms of this Lease, or may do any act or thing which
may be necessary and proper to be done in the observance of the covenants and
conditions of this Lease, or to prevent the forfeiture of this Lease; and all
payments so made and all things so done and performed by such Leasehold
Mortgagee or designee shall, if made or done timely as required under
Article XIV hereof, including cure periods, be effective to prevent a forfeiture
of the rights of Tenant hereunder as the same would have been if timely done and
performed by Tenant instead of by any such Leasehold Mortgagee or designee. In
the event it becomes necessary for any Leasehold Mortgagee to either take
possession of the Premises or foreclose its Leasehold Mortgage in order to
complete any cure and if: (i) the Leasehold Mortgagee is unable to take
possession or foreclose due to the filing of any bankruptcy proceeding involving
Tenant; (ii) the Leasehold Mortgagee promptly commences and diligently proceeds
to obtain bankruptcy court approval to take possession or foreclose; and
(iii) the Leasehold Mortgagee, or its designee, shall pay or cause to be paid
all rent required of Tenant hereunder as and when such rent becomes due under
the terms of this Lease, then the cure period afforded to the Leasehold
Mortgagee shall be extended for a reasonable period of time as is necessary to
complete the cure (but not to exceed sixty (60) days); provided, further, that
if at the end of such sixty (60) day period, the Leasehold Mortgagee has taken
possession of the Premises or has foreclosed its Leasehold Mortgage and is
diligently prosecuting such cure, the cure period afforded to the Leasehold
Mortgagee shall be extended for an additional period of time as is reasonably
necessary to complete the cure.

 

15.5                        No Liability.  No such mortgagee of the rights or
interests of Tenant or its designee hereunder shall be or become liable to
Landlord as an assignee of this Lease, unless such Leasehold Mortgagee or
designee succeeds to the rights or interests of Tenant, through foreclosure,
transfer in lieu of foreclosure or other legal process, or otherwise expressly
assumes by written instrument, or is deemed to have assumed by law, such
liability or takes possession and control of the Premises, in which event such
Leasehold Mortgagee or designee shall be liable to Landlord to the extent set
forth in this Lease for the obligations of Tenant accruing during the period of
such Leasehold Mortgagee’s or designee’s ownership or possession of the
Leasehold Estate created hereby; provided, however, that (a) in order to assume
this Lease, such Leasehold Mortgagee or its designee must cure all of the
defaults of Tenant existing at the time of such assumption, and (b) such
Leasehold Mortgagee or its designee shall be liable for any and all damages
caused by such Leasehold Mortgagee or its designee.

 

15.6                        Modifications.  Landlord shall not accept any
surrender of or agree to any termination of this Lease without the prior written
consent thereto by any such Leasehold

 

23

--------------------------------------------------------------------------------


 

Mortgagee, which consent will not be unreasonably withheld or delayed and shall
be deemed given if such Leasehold Mortgagee does not consent or object in
writing within thirty (30) days after the request for consent is received, and
any attempt to do so without such written consent (or deemed consent) shall be
void and of no force and effect; provided, however, that the foregoing shall not
prohibit or adversely affect Landlord from terminating this Lease due to an
Event of Default by Tenant under this Lease or any other express right of
Landlord to terminate this Lease as provided in this Lease.  In addition,
Landlord shall not enter into any modification or amendment to this Lease which
would materially increase the obligations of Tenant or materially and adversely
affect the rights of Tenant under this Lease without the prior written consent
thereto by any such Leasehold Mortgagee, which consent will not be unreasonably
withheld or delayed and shall be deemed given if such Leasehold Mortgagee does
not consent or object in writing within fifteen (15) days after the request for
consent is received, and any attempt to do so without such written consent (or
deemed consent) shall not be binding upon any such Leasehold Mortgagee.

 

15.7                        Intentionally Deleted.

 

15.8                        Landlord’s Right to Finance and Assign.  From and
after the first to occur of: (i) Completion (as defined in the Construction Loan
Agreement), and (ii) the payoff of the Debt (as defined in the Construction Loan
Agreement), Landlord may at any time and from time to time, without the prior
written consent of Tenant, encumber by mortgage, deed of trust, security
agreement or other instrument in the nature thereof, any of Landlord’s right,
title or interest in the Premises and/or this Lease; provided that any such
mortgage, deed of trust or other instrument in the nature thereof shall at all
times be subject and subordinate to this Lease and the rights, titles and
interests of Tenant and any Leasehold Mortgagee of Tenant arising by virtue of
this Lease, subject to the terms of this Lease.  Landlord shall, subject to the
provisions of Section 20.24, also have the right to sell or transfer its fee
title in the Premises and to transfer its rights, titles and interests in this
Lease to such transferee or purchaser, without the consent of Tenant, but Tenant
shall be given written notice of any such sale and transfer upon consummation
thereof.

 

ARTICLE XVI.

 

ESTOPPEL CERTIFICATES

 

16.1                        Landlord and Tenant will, at any time and from time
to time, upon not less than fifteen (15) days prior written request by the other
party, execute, acknowledge and deliver to each other or to any person whom the
requesting party may designate, a certificate, certifying as follows: (i) that
this Lease is unmodified and in full effect (or setting forth any modifications
and that this Lease is in full effect as modified); (ii) the Annual Rent payable
and the dates to which the Annual Rent has been paid and whether other sums
payable hereunder have been paid; (iii) any default of which such party may have
knowledge; (iv) the commencement and expiration dates of this Lease; and
(v) such other factual matters as may reasonably be requested by either of the
parties hereto. Any such certificate may be relied upon by any existing or
prospective Leasehold Mortgagee, any existing or prospective Subtenant, any
prospective purchaser or any existing or prospective lender.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XVII.

 

DAMAGE OR DESTRUCTION

 

17.1                        Rights and Obligations upon Casualty.  In the event
the Premises shall be wholly or partially damaged or destroyed by fire or other
casualty, Tenant shall, at its expense (utilizing proceeds of the insurance
policies carried by Tenant pursuant to Article X hereof), cause such damage to
be repaired or restored to the condition of the Premises which existed
immediately prior to such casualty or construct other new improvements on the
Land; provided, however, that Tenant shall have no right to construct and shall
not construct any new improvements on the Land without Landlord’s prior written
consent if such new improvements are materially different in size, scope or
quality to the improvements that existed on the Land immediately prior to such
casualty. In all casualty events (whether or not Tenant repairs or restores),
this Lease shall remain in full force and effect (unless terminated pursuant to
Section 17.4 hereof) and, rent shall not be abated or reduced.

 

17.2                        Time to Complete.  Tenant shall commence the repairs
or rebuilding as soon as reasonably practicable after insurance proceeds are
received and complete same with due diligence as soon as reasonably practicable,
subject to extensions for Force Majeure.

 

17.3                        Rights of Leasehold Mortgagee.  Notwithstanding
anything in this Lease to the contrary, all of the provisions contained in this
Article XVII are subject to the right of any Leasehold Mortgagee to require, if
provided for in such Leasehold Mortgage, that all insurance proceeds either be
paid to the Leasehold Mortgagee to be applied to the debt secured thereby or be
used by Tenant to repair and/or rebuild the Premises in accordance with
Section 17.1.  In such event, Tenant shall still be responsible for completing
all necessary repairs or rebuilding and Tenant shall provide evidence reasonably
acceptable to Landlord, including, without limitation, creation of a
construction fund to assure that there are sufficient funds to pay all costs and
expenses of repairs or rebuilding.

 

17.4                        Right to Terminate.  In the event a casualty loss
occurs during the last two (2) years of this Lease, then Tenant shall have the
right to terminate this Lease by giving written notice of termination to
Landlord not later than ninety (90) days after the date of the casualty loss. 
Failure to give such notice during such ninety (90) day period shall be deemed
to be a waiver by Tenant of its right to terminate this Lease. In the event such
notice is timely given, this Lease shall terminate as of the date notice is
delivered to Landlord and the rental payable hereunder shall be prorated to the
date of such termination. In the event of such termination, Landlord shall have
the option exercisable on or before the thirtieth (30th) day after such
termination to require Tenant to demolish and remove all improvements which have
been damaged or destroyed by the casualty, in which event Tenant may use so much
of the proceeds of its insurance as may be required to pay for such demolition
and removal, and the balance of the casualty proceeds shall be delivered to
Landlord. In the event Landlord fails to give Tenant written notice to demolish
within such ninety (90) day period or Landlord otherwise notifies Tenant in
writing that Landlord is willing to accept the improvements in their
then-present condition, then this Lease shall terminate with the improvements in
their then present condition and the casualty proceeds shall be delivered to
Landlord.

 

25

--------------------------------------------------------------------------------


 

ARTICLE XVIII.

 

CONDEMNATION

 

18.1                        Definitions.  For purposes of this Article XVIII,
the following terms shall have the respective meanings set forth below:

 

(a)                                 “Award(s)” means the amount of any award
made, consideration paid or damages ordered as a result of a Taking less any
reasonable costs in obtaining such award, such as reasonable legal fees and
costs, consultant fees and appraisal costs.

 

(b)                                 “Date of Taking” means the date upon which
title to the Premises, or a portion thereof, passes to and vests in the
condemnor or the effective date of any order for possession if issued prior to
the date title vests in the condemnor.

 

(c)                                  “Partial Taking” means any Taking which
does not constitute a Significant Taking.

 

(d)                                 “Significant Taking” means a Taking which,
in the good faith determination of both Landlord and Tenant, materially and
adversely affects Tenant’s use of the Premises.

 

(e)                                  “Taking” means a permanent (and not a
temporary) taking of the Premises or any damage related to the exercise of the
power of eminent domain and including a voluntary conveyance to any agency,
authority, public utility, person or corporate entity empowered to condemn
property in lieu of court proceedings.

 

(f)                                   “Total Taking” means the permanent Taking
of the entire Premises.

 

18.2                        Partial Taking.

 

(a)                                 In the event of a Partial Taking of the
Premises during the Term of this Lease which takes any portion of the Premises,
the following shall occur: (i) the rights of Tenant under this Lease and the
Leasehold Estate of Tenant in and to the portion of the Premises taken shall
cease and terminate as of the Date of Taking; and (ii) this Lease shall
otherwise continue in full effect, except that Annual Rent shall be reduced as
set forth below.  Tenant shall, promptly after any such Taking, at its expense,
repair any damage caused thereby so that, thereafter, the Premises shall be, as
nearly as reasonably possible, in a condition as good as the condition thereof
immediately prior to such Taking. In the event of any such Partial Taking,
Landlord shall make an amount equal to that portion of the Award that is
attributed to any building or other improvement then situated on the Land (but
not any portion of the Award attributed to the Land) available to Tenant to make
such repair.  Any portion of the Award attributed to the Land shall be and
remain the property of Landlord and in no event shall Tenant shall have any
right to receive or share in any portion thereof.  Any amount of the Award
retained by Landlord and any amount of the Award delivered to Tenant remaining
after such repairs have been made shall remain the property of Landlord, and
shall, to the extent previously paid by Landlord to Tenant, be repaid by Tenant
to Landlord. After such repairs have been completed, Annual Rent shall be
reduced by the product of the Annual Rent multiplied by a fraction (the “Rent
Reduction

 

26

--------------------------------------------------------------------------------


 

Percentage”), the denominator of which is the total land area of the Land prior
to the Taking and the numerator of which is the total land area of the Land
subject to the Taking.

 

(b)                                 In the event of any temporary Partial
Taking, Tenant shall be entitled to the entire Award and there shall be no
reduction in rent.  A temporary Partial Taking shall mean a Taking for no more
than ninety (90) days.

 

18.3                        Significant Taking.

 

(a)                                 In the event of a Significant Taking of the
Premises during the Term of this Lease, after which Landlord and Tenant
reasonably determine that Tenant can effectively continue its business in the
Premises, the following shall occur: (i) the rights of Tenant under this Lease
and the Leasehold Estate of Tenant in and to the portion of the Premises taken
shall cease and terminate as of the Date of Taking; and (ii) this Lease shall
otherwise continue in full effect, except that Annual Rent shall be reduced as
set forth below (however Additional Rent or other sums payable by Tenant
hereunder shall continue unreduced notwithstanding any such Taking). Tenant
shall, promptly after any such Taking, at its expense, repair any damage caused
thereby so that, thereafter, the Premises shall be, as nearly as possible, in a
condition as good as the condition thereof immediately prior to such Taking. In
the event of any such Significant Taking, Landlord shall make an amount equal to
that portion of the Award that is attributed to any building or other
improvement then situated on the Land (but not any portion of the Award
attributed to the Land) available to Tenant to make such repair.  Any portion of
the Award attributed to the Land shall be and remain the property of Landlord
and in no event shall Tenant  have any right to receive or share in any portion
thereof.  Any amount of the Award retained by Landlord and any amount of the
Award delivered to Tenant remaining after such repairs have been made shall
remain the property of Landlord, and shall, to the extent previously paid by
Landlord to Tenant, be repaid by Tenant to Landlord. After such repairs have
been completed, Annual Rent shall be reduced by the Rent Reduction Percentage.

 

(b)                                 In the event of a Significant Taking of the
Premises during the Term of this Lease, after which Landlord and Tenant
reasonably determine that Tenant cannot effectively continue its business in the
Premises, the provisions of Section 18.4 shall apply.

 

18.4                        Total Taking.  In the event of a Total Taking,
Tenant’s Leasehold Estate shall terminate as of the Date of Taking and all
rights and obligations of Landlord and Tenant hereunder shall terminate except
for the rights and obligations under this Section 18.4 and those that otherwise
survive termination of this Lease. Tenant and Landlord shall each be entitled to
separately pursue any and all condemnation Awards to which they may legally be
entitled with respect to the Premises and such Taking.

 

18.5                        Rights of Leasehold Mortgagee.  Notwithstanding
anything in this Lease to the contrary, all of the provisions contained in this
Article XVIII are subject to the right of any Leasehold Mortgagee to require, if
provided for in such Leasehold Mortgage, that all condemnation proceeds be paid
to the Leasehold Mortgagee to be applied to the debt secured thereby.

 

27

--------------------------------------------------------------------------------


 

ARTICLE XIX.

 

PROPOSED IMPROVEMENTS; DEEMED APPROVAL

 

19.1                        New Improvements; Deemed Approval.

 

(a)                                 Tenant may demolish any existing
improvements and construct new improvements on the Land (such improvements,
along with the SPC Assigned Rights, the “New Improvements”), such New
Improvements to consist of a first-class office, retail and restaurant
containing approximately one hundred nineteen thousand (119,000) square feet of
gross leasable area.  Landlord hereby approves the site plan, elevations and
other building plans, landscape plans and signage plans for same (collectively,
the “Development Plans”), including without limitation exterior materials,
colors, and architectural schemes, that are referenced and/or described in
Exhibit “E” attached hereto and made a part hereof for all purposes.  Landlord
hereby approves Tenant’s site plan, elevations and architectural scheme (the
“Conceptual Plans”) and general signage program and criteria, that are
referenced and/or described in Exhibit “E” attached hereto and made a part
hereof for all purposes.  Notwithstanding the foregoing, however, Tenant shall
have no right to construct and shall not construct any new improvements on the
Land without Landlord’s prior written consent if such new improvements are
materially different in size, scope or quality to the improvements that existed
on the Land immediately prior to any such demolition.

 

(b)                                 In addition, in the event Tenant desires at
any time during the term of this Lease to make alterations, additions or
improvements to the Premises which vary materially from the site plan or the
architectural scheme, colors or materials, depicted in the Conceptual Plans,
Development Plans or any other plans approved by Landlord, or if Tenant seeks
Landlord’s consent for any other matter hereunder which requires that Tenant
must first obtain the written consent of Landlord.  Landlord’s consent to such
request shall be deemed given if Landlord fails to respond to such written
request (within the timeframe for such response set forth in this Lease)
provided that Tenant shall have sent Landlord an Initial Notice (herein so
called), which Initial Notice shall have been marked in bold lettering with the
following language on the top of the first page:  “LANDLORD’S RESPONSE IS
REQUIRED PURSUANT TO THE TERMS OF THE GROUND LEASE AGREEMENT BETWEEN THE
UNDERSIGNED AND LANDLORD” and the envelope containing the Initial Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY” on its face; (i) Landlord
shall have failed to respond to the Initial Notice within the aforesaid
time-frame (requests for additional information shall be a response);
(ii) Tenant shall have submitted a Second Notice (herein so called), which
Second Notice shall have been marked in bold lettering with the following
language:  “LANDLORD’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE GROUND LEASE AGREEMENT
BETWEEN THE UNDERSIGNED AND LANDLORD” and the envelope containing the Second
Notice shall have been marked “SECOND NOTICE: PRIORITY-DEEMED APPROVAL
MAY APPLY” on its face; and (iii) Landlord shall have failed to respond to the
Second Notice within the aforesaid time-frame, Landlord’s approval shall be
deemed given with respect to the proposed Lease matter.

 

28

--------------------------------------------------------------------------------


 

ARTICLE XX.

 

GENERAL PROVISIONS

 

20.1                        Notice.  Any notice, request, or other communication
(hereinafter severally and collectively called “Notice”) in this Lease provided
for or permitted to be given, made or accepted by either party to the other must
be in writing, and may, unless otherwise in this Lease expressly provided, be
given or be served by depositing the same in the United States mail, postpaid
and certified and addressed to the party to be notified, with return receipt
requested. Notice given in any manner as provided in this Section 20.1 shall:
(a) as to Notice given to or served by depositing the same in the United States
mail, as aforesaid, shall be effective two (2) business days after depositing
the same in a regularly maintained receptacle for pick up and delivery of United
States mail; and (b) as to Notice given or served by any other method, shall be
effective only if and when received by the party to be notified. The following
shall be prima facie evidence of the date of actual receipt of Notice by the
addressee: (i) if hand delivered, by a delivery receipt signed by the addressee
or the addressee’s agent or representative; (ii) written evidence by the carrier
of such notice of the date of attempted delivery at the address of the addressee
if such delivery is refused; or (iii) a return telecopy sent from a fax machine
or office of the addressee or other confirmation from the office of the
addressee indicating that any faxed notice has been received.

 

For purposes of Notice, the addresses of the parties shall, until changed as
herein provided, be as follows:

 

LANDLORD

 

HTH Diamond Hillcrest Land LLC

2323 Victory Avenue, Suite 1400

Dallas, Texas  75219

Attn:  Corey G. Prestidge

Telephone:  214-525-4647

Email: cprestidge@hilltop-holdings.com

 

With Copy
to:                                                                                                                  
HTH Diamond Hillcrest Land LLC

200 Crescent Court, Suite 1350

Dallas, Texas  75201

Attn: Gary Shultz

Telephone:  (214) 871-5938

Email: gshultz@diamond-a.com

 

29

--------------------------------------------------------------------------------


 

TENANT

 

SPC
Co-Owner:                                                                                                          
SPC Park Plaza Partners LLC
c/o First American Exchange Company
215 South State Street, Suite 380
Salt Lake City, UT 84111
Attn: Mark A. Bullock
Telephone:  866-516-1031
Email:  mbullock@firstam.com

 

With a copy
to:                                                                                                           
Kane Russell Coleman Logan PC
3700 Thanksgiving Tower
1601 Elm Street
Dallas, TX 75201
Attn:  Raymond J. Kane
Telephone: 214-777-4290
Email:  rkane@krcl.com

 

Ford
Co-Owner:                                                                                                        
Diamond Hillcrest, LLC
200 Crescent Court, Suite 1350
Dallas, TX  75201
Attn: Gary Shultz
Telephone: (214) 871-5938
Email: gshultz@diamond-a.com

 

With a copy
to:                                                                                                           
William C. Wilshusen
Haynes and Boone, LLP
2323 Victory Avenue
Suite 700
Dallas, TX 75219
Telephone: 214-651-5595
Email: william.wilshusen@haynesboone.com

 

Hilltop
Co-Owner:                                                                                            
HTH Hillcrest Project LLC
2323 Victory Ave., 14th Floor
Dallas, TX 75209
Telephone: 214-525-4647
Email: cprestidge@hilltop-holdings.com

 

With a copy
to:                                                                                                           
K. Brock Bailey
Bracewell LLP
1445 Ross Avenue, Suite 3800
Dallas, TX  75202
Telephone: 214-758-1076
Email: brock.bailey@bracewell.com

 

30

--------------------------------------------------------------------------------


 

However, the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns shall have the right from time to time and
at any time to change their respective addresses and each shall have the right
to specify as its address any other address by at least ten (10) days written
Notice to the other party.  Any Notice delivered by counsel to a party shall be
deemed delivered by such party.

 

20.2                        Captions.  The title captions appearing in this
Lease are inserted and included solely for convenience and shall never be
considered or given any effect in construing this Lease, or any provisions
hereof, or in connection with the duties, obligations, or liabilities of the
respective parties hereto, or in ascertaining intent, if any question of intent
exists.

 

20.3                        Entire Contract: Amendment.  It is expressly agreed
by both parties that this Lease, and the Exhibits attached hereto is the entire
agreement of the parties with respect to the subject matter hereof, and that
there are, and have been, no verbal representations, understandings,
stipulations, agreements or promises pertaining to this Lease. It is likewise
agreed that this Lease may not be altered, amended, or extended except by an
instrument in writing signed by both Landlord and Tenant.

 

20.4                        No Personal Liability.  Tenant agrees to look solely
to Landlord’s interest in the Premises for recovery of any judgment or claim
from Landlord and that in no event shall Landlord (or its partners, members,
beneficiaries, shareholders, officers or directors) ever be personally liable to
Tenant or any other party for any matter pertaining to this Lease.  Landlord
agrees that in no event shall any of Tenant’s partners, members, beneficiaries,
shareholders, officers or directors ever be personally liable to Landlord or any
other party for any matter pertaining to this Lease.

 

20.5                        Severability.  If any term or provision of this
Lease, or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

 

20.6                        Successor and Assigns.  All covenants and
obligations as contained within this Lease shall bind and, except as otherwise
prohibited or restricted by the terms of this Lease, extend and inure to the
benefit of the successors and permitted assigns of each of Landlord and Tenant.

 

20.7                        Personal Pronouns.  All personal pronouns used in
this Lease shall include the other gender, whether used in the masculine,
feminine, or neuter gender, and the singular shall include the plural whenever
and as often as may be appropriate.

 

20.8                        No Merger.  There shall be no merger of this Lease
or of the Leasehold Estate created by this Lease with the fee or any other
estate or interest in the Premises solely by reason of the fact that the same
person owns or holds, directly or indirectly, all such estates and interests or
any combination thereof.

 

20.9                        Short Form Lease.  Before the recordation of the
Condominium Declaration, the parties hereto shall execute and record a
memorandum of this Lease in the Real Property

 

31

--------------------------------------------------------------------------------


 

Records of Dallas County, Texas, and further agree that the recordation of such
memorandum affirms that this Lease complies with the provisions of
Section 82.056 of the Texas Uniform Condominium Act.  If such compliance is ever
legally challenged by either (i) one or more of the parties hereto or (ii) any
third party, and such challenge may be remedied by the recordation of this
Lease, the parties hereto agree that the Lease will be recorded without further
collective action on the part of either or both Landlord or Tenant.

 

20.10                 LEGAL INTERPRETATION.  THIS LEASE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE INTERPRETED, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE OBLIGATIONS OF THE
PARTIES HERETO ARE PERFORMABLE, AND VENUE FOR ANY ACTION HEREUNDER SHALL BE, IN
DALLAS COUNTY, TEXAS.

 

20.11                 No Mortgage or Joint Venture.  Tenant and Landlord
acknowledge and agree that this Lease is, in fact, a lease arrangement, and does
not constitute a loan, a joint venture or a partnership, and that Landlord and
Tenant have been represented by experienced legal counsel, who have advised
Landlord and Tenant of the rights and duties of Landlord and Tenant.  Neither
Landlord nor Tenant will assert that the transaction evidenced hereby is a loan,
a joint venture or a partnership if either party attempts to enforce its rights
hereunder.

 

20.12                 Brokers.  Landlord and Tenant each warrant that it has had
no dealings with any broker or agent in connection with the negotiation or
execution of this Lease, and each of Landlord and Tenant AGREES TO INDEMNIFY THE
OTHER AND HOLD THE OTHER HARMLESS from and against any and all costs, expenses,
or liability for commissions or other compensation or charges claimed by any
broker or other party claiming by, through, or under such party with respect to
this Lease.

 

20.13                 Waiver of Landlord’s Lien.  Landlord hereby waives any
contractual, statutory or other Landlord’s lien on Tenant’s furniture, fixtures,
supplies, equipment and inventory located on the Premises.

 

20.14                 Authority to Execute.

 

(a)                                 Tenant represents and warrants that Tenant
is duly formed and validly existing under the laws of the State of its
organization, has full right, power and authority to enter into this Lease and
that the party(ies) executing this Lease on behalf Tenant has (have) full right,
power, and authority to execute this Lease on behalf of Tenant.

 

(b)                                 Landlord represents and warrants that
Landlord is duly formed and validly existing under the laws of the State of its
organization, has full right, power, and authority to enter into this Lease and
that the party(ies) executing this Lease on behalf of Landlord has (have) full
right, power, and authority to execute this Lease on behalf of Landlord.

 

20.15                 Force Majeure.  Whenever a period of time is herein
prescribed for action to be taken by Landlord or Tenant (except as to payment of
rent or other sums due by either party hereunder), neither Landlord nor Tenant,
as applicable, shall be liable or responsible for, and there shall be excluded
from the computation for any such period of time, any delays (collectively,
“Force Majeure”) due to strikes, riots, acts of God, shortages of labor or
materials,

 

32

--------------------------------------------------------------------------------


 

war or other causes which are beyond the control of such party and could not
have been reasonably anticipated by Landlord or Tenant, as the case may be, at
the time of execution of this Lease.  Tenant shall, within twenty (20) days of
the occurrence of an event of Force Majeure, advice Landlord in writing of any
Force Majeure delays which Tenant claims with respect to any aspect of Tenant’s
performance hereunder.

 

20.16                 Time is of the Essence.  Time is of the essence of this
Lease.

 

20.17                 Title to Buildings and Improvements.  The title to the
buildings, improvements and fixtures appurtenant thereto and all changes,
additions and alterations therein, and all renewals and replacements thereof,
when made, erected, constructed, installed or placed upon the Land by Tenant,
shall be and remain in Tenant until the expiration of the Term of this Lease,
unless sooner terminated as provided herein. Upon the expiration or sooner
termination of this Lease, title to all such property shall automatically pass
to, vest in and belong to Landlord without further action on the part of either
party. So long as Tenant retains ownership of the buildings, improvements,
additions and alterations, Tenant shall be entitled to claim depreciation and
all other tax losses with respect thereto.

 

20.18                 No Mechanic’s Liens.

 

(a)                                 Tenant covenants and agrees with Landlord
that Tenant will not permit or suffer to be filed or claimed against the Land or
Premises or any building or improvement thereon or against Landlord, any
mechanic’s, materialman’s or other lien, charge or order for the payment of
money. In the event any such lien, charge or order shall be filed or claimed,
Tenant shall immediately notify Landlord thereof in writing and Tenant shall, at
its own expense, cause the same to be canceled and discharged of record within
twenty (20) days after Tenant shall have received notice of the filing thereof,
or Tenant may, within said period, furnish to Landlord a bond satisfactory to
Landlord against said lien, charge or order, in which case Tenant shall have the
right in good faith to contest the validity or amount thereof. TENANT HEREBY
INDEMNIFIES AND AGREES TO HOLD LANDLORD HARMLESS from any loss, liability,
expense (including attorneys’ fees) incurred or suffered by Landlord as a result
of any such lien, charge or order.

 

(b)                                 Nothing in this Lease contained shall be
deemed or construed in any way as constituting the consent or request of
Landlord, express or implied by inference or otherwise, to any contractor,
subcontractor, laborer or materialman for the performance of any labor or the
furnishing of any materials for any specific alteration, addition, improvement
or repair that would give rise to the filing of any lien against the estate or
interest of Landlord in and to the Land, nor as giving Tenant any right, power
or authority to contract for or permit any rendering of any services or the
furnishing of any materials that would give rise to the filing of any lien
against the estate or interest of Landlord in and to the Land.  Notice is hereby
given that Landlord shall not be liable for any labor, services or materials
furnished or to be furnished to Tenant, or to anyone holding the Land through or
under Tenant, upon credit and that no mechanic’s or other lien for such labor,
services or materials shall attach to or affect the estate or interest of
Landlord in and to the Land.

 

33

--------------------------------------------------------------------------------


 

20.19                 Inspection by Landlord; Signs.  Within one (1) year prior
to the expiration of this Lease, or upon the earlier termination thereof,
Landlord shall have the right to inspect the Premises and to show the Premises
to prospective purchasers and/or tenants from time to time upon reasonable
advance notice to Tenant, subject to the rights of all Subtenants under their
respective subleases. All such inspections shall be done during normal business
hours and shall not unreasonably interfere with the business operations
conducted on the Premises by Tenant and its Subtenants. During the final one
(1) year of the term of this Lease, or any applicable extended term, Landlord
shall have the right to place signs on the Premises offering the Premises for
lease. All such signs shall comply with the requirements of the City of
University Park.

 

20.20                 Net Lease.  This Lease shall be deemed and construed to be
a “net lease”, and Tenant shall pay to Landlord the rent hereunder without
abatement, deduction or offset; and under no circumstances or conditions,
whether now existing or hereafter arising, or whether or not beyond the present
contemplation of the parties, shall Landlord be expected or required to make any
payment of any kind whatsoever or be under any other obligation or liability
hereunder or with respect to the Premises, except as herein otherwise expressly
set forth.

 

20.21                 Parties Constituting Landlord; Landlord Representative. 
In the event that the “Landlord” hereunder consists of more than one (1) party,
such parties shall, at the written request of Tenant, designate, in writing, one
(1) person or entity (the “Landlord Representative”) to act on behalf of all
such parties and Tenant shall be entitled to rely on the consent, approval or
agreement of the Landlord Representative for any and all purposes under this
Lease; the approval, consent or agreement of the Landlord Representative shall
be deemed to be the approval, consent and/or agreement of all parties
constituting Landlord hereunder; provided, however, that any amendment or other
modification or supplement to this Lease shall require the signature of all
parties constituting Landlord. The authority of any person or entity designated
as the Landlord Representative may be revoked at any time upon written notice to
Tenant, such written notice: (i) to be executed by all parties constituting
Landlord; and (ii) to designate another person or entity to serve as the
successor Landlord Representative. In addition, the default, failure or omission
of any one (1) party constituting Landlord shall be deemed a default, failure or
omission as to all parties constituting Landlord.

 

20.22                 Parties Constituting Tenant: Tenant Representative.  In
the event that the “Tenant” hereunder consists of more than one (1) party, such
parties shall, at the written request of Landlord, designate, in writing, one
(1) person or entity (the “Tenant Representative”) to act on behalf of all such
parties and Landlord shall be entitled to rely on the consent, approval or
agreement of the Tenant Representative for any and all purposes under this
Lease; the approval, consent or agreement of the Tenant Representative shall be
deemed to be the approval, consent and/or agreement of all parties constituting
Tenant hereunder; provided, however, that any amendment or other modification or
supplement to this Lease shall require the signature of all parties constituting
Tenant. The authority of any person or entity designated as the Tenant
Representative may be revoked at any time upon written notice to Landlord, such
written notice: (i) to be executed by all parties constituting Tenant; and
(ii) to designate another person or entity to serve as the successor Tenant
Representative. In addition, the default, failure or omission of any one
(1) party constituting Tenant shall be deemed a default, failure or omission as
to all parties constituting Tenant.

 

34

--------------------------------------------------------------------------------


 

20.23                 Joint and Several.  If there is more than one party
comprising Tenant, the obligations hereunder imposed upon Tenant will, as to all
such parties comprising Tenant, be joint and several, and if there is a
guarantor of Tenant’s obligations hereunder, the obligations hereunder imposed
upon Tenant will be the joint and several obligations of Tenant and each such
guarantor.  Landlord need not first proceed against Tenant before proceeding
against such guarantor, nor shall any such guarantor be released from its
guarantee for any reason whatsoever, including (without limitation) in case of
any amendments hereto, waivers hereof or failure to give such guarantor any
notices hereunder.

 

20.24                 Intentionally Deleted.

 

20.25                 Condominium Declaration.  It is anticipated that Tenant’s
Leasehold Estate in the Premises shall be subject to the Condominium Declaration
establishing at least three (3) Units.  Landlord consents to the creation of a
condominium regime from the Leasehold Estate hereunder and agrees to join in the
Condominium Declaration, to evidence Landlord’s consent to the Condominium
Declaration, and cause any lender holding a lien on the Landlord’s fee title to
the Premises and/or Landlord’s interest under this Lease to join in the
Condominium Declaration to evidence its consent to the Condominium Declaration.

 

20.26                 Transfer of Condominium Units.  Notwithstanding anything
to the contrary contained in this Lease, in no event, without Landlord’s prior
written consent, shall any Unit be hereafter acquired, in whole or in part, by
any person who is not then a Tenant under this Lease.  If Landlord hereafter
expressly consents in writing to any Unit being acquired, in whole or in part,
by a Person who is not a Tenant under this Lease, then the following shall apply
during the period that the Person (who is not a Tenant hereunder) owns its Unit:

 

(a)                                 each Unit Owner (regardless of whether the
Unit Owner is a Tenant under this Lease) shall perform, or cause to be
performed, each Several Obligation applicable to its Unit or arising from the
ownership of its Unit; and the Unit Owners collectively shall perform, or shall
cause to be performed, all Joint Obligations; and

 

(b)                                 each Several Obligation of Tenant under this
Lease shall be proportionately discharged by the applicable Unit Owner, and
Landlord shall accept performance of Tenant’s Several Obligations through such
proportionate discharge by the applicable Unit Owner; provided, however, that if
the applicable Unit Owner fails to timely discharge a Severable Obligation of
Tenant under this Lease, then, notwithstanding that such failure is a Severable
Obligation, Tenant must cause such failure to be remedied pursuant to
Section 14.1 of this Lease or an Event of Default shall occur and Landlord shall
be entitled to exercise any and all rights and remedies available to Landlord
with respect to the entire Premises and not just that portion of the Premises
owned by the applicable Unit Owner.

 

20.27                 Non-merger of Fee and Leasehold Estates.  If under any
circumstances both Landlord’s and Tenant’s estates in the Premises become vested
in the same owner, this Lease nevertheless shall not be extinguished by
application of the doctrine of merger except at the express written election of
the Landlord recorded in the Official Public Records and with the express
written consent of all Unit Owners as Tenant, and the express written consent of
any

 

35

--------------------------------------------------------------------------------


 

Leasehold Mortgagee, which consent may be withheld in such Leasehold Mortgagee’s
sole and absolute discretion.

 

INTENTIONALLY LEFT BLANK

 

36

--------------------------------------------------------------------------------


 

EXECUTED IN MULTIPLE ORIGINAL COUNTERPARTS, which constitute but one and the
same instrument, as of the Effective Date. Upon the final execution hereof by
Landlord and Tenant, the last to sign of such parties shall complete the date on
the first page hereof.

 

 

LANDLORD:

 

 

 

HTH DIAMOND HILLCREST LAND LLC,

 

a Texas limited liability company

 

 

 

By:

/s/ COREY PRESTIDGE

 

Name:

Corey Prestidge

 

Title:

Committee Representative

 

37

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

SPC PARK PLAZA PARTNERS LLC,

 

a Texas limited liability company

 

 

 

By:

First American Exchange Company, LLC

 

 

A Delaware limited liability company

 

 

Its sole member and manager

 

 

 

 

 

By:

/s/ MARK A. BULLOCK

 

 

Name:

Mark A. Bullock

 

 

Title:

Legal Counsel

 

38

--------------------------------------------------------------------------------


 

 

HILLTOP CO-OWNER:

 

 

 

HTH HILLCREST PROJECT LLC,

 

a Texas limited liability company

 

 

 

 

By:

Hilltop Holdings Inc.,

 

 

a Maryland corporation,

 

 

its sole member

 

 

 

 

 

 

By:

/s/ COREY PRESTIDGE

 

 

Name:

Corey Prestidge

 

 

Title:

Executive Vice President and General Counsel

 

39

--------------------------------------------------------------------------------


 

 

DIAMOND HILLCREST, LLC

 

a Texas limited liability company

 

 

 

 

By:

/s/ GARY SHULTZ

 

Name:

Gary Shultz

 

Title:

Vice President

 

EXHIBITS AND SCHEDULES INTENTIONALLY OMITTED

 

40

--------------------------------------------------------------------------------